ST. PAUL, J.
I concur in the decree, and also in the opinion, except in so far as it approves of the ruling of the trial judge, permitting the defendant’s wife to be questioned as to what actually occurred at the icehouse, since that matter was wholly irrelevant, and the sole purpose of the state was evidently to impeach the witness by subsequently contradicting her, as it attempted to do by the testimony of Brodie.

A witness cannot be ashed irrelevant questions for the purpose of afterwands impeaching him..

But I agree that this ruling did not injure the defendant, since the jury evidently believed her version of what she told her husband, as shown by the verdict which they found.